Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 20, 2021

                                      No. 04-16-00475-CR

                                      Dominique GREEN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR7880
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Retired Chief Justice (not sitting)
               Rebeca C. Martinez, Chief Justice
               Irene Rios, Justice

        On August 9, 2017, we issued a memorandum opinion and judgment in this appeal,
affirming the trial court’s judgment. We issued the mandate on March 2, 2018. On November 6,
2020, appellant, representing himself, filed a “Motion for Extension of Time” to file an
appellant’s brief. This court’s plenary power in this appeal has expired, and this court no longer
has jurisdiction. See TEX. R. APP. P. 19.1 (specifying the period of plenary power); id. R. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court